OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar on February 25, 1976 in the Second Judicial Department. On January 25, 1979, he was convicted in United States District Court for the Southern District of New York of receipt of stolen securities (US Code, tit 18, § 2315) and conspiracy to violate that section as well as *37section 659 of title 18 of the United States Code in violation of section 371 of title 18 of the United States Code. Both crimes of which defendant was convicted are felonies under Federal law. Accordingly, pursuant to subdivision 4 of section 90 of the Judiciary Law, respondent ceased to be an attorney and counselor at law in the State of New York upon such conviction (Matter of Thies, 45 NY2d 865).
Respondent’s name should be stricken from the roll of attorneys and counselors at law.
Birns, J. P., Fein, Sandler, Silverman and Bloom, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.